Haney, J.
It is clear that the abstracts or returns required to be forwarded by county auditors to the state auditor, and upon which the state board of equalization is required to act, should conform to section 42, c. 28, Laws 1897., If county auditors comply with the plaio requirements of .the law, the state board can have before it no other classification of property than that provided for in that section. It, therefore, seems clear that the legislature intended to make one classification for county boards and a different one for the state board of equalization. The latter board is bound by the classification made by the law, and cannot make classes of its own, nor can it subdivide any class for the purposes of equalization. It seems clear to me that the word “class” as used in section 45, relates to the items mentioned in section 42, and not to those mentioned in section 16, because, as has been shown, the items or classes provided for in section 42, and not those in section 16, are, or should be, before the state board. In section 16 bank stock constitutes one item or class; stock other than bank stock constitutes a distinct and separate item, while in section 42 all stocks are included in one item or class. If the state board, in effect subdivided the class, which according to section 42, in eludes all stocks, and dealt with bank stock as a separate class, its action was unauthorized, and, so far as it affects plaintiff’s stock, cannot be sustained. For these reasons I concur in the conclusion that the order of the circuit court should be re versed.
Corson, P. J., concurs in the result.